


Exhibit 10.9

 

FIRST AMENDMENT TO

MINING PRODUCTION WORK AGREEMENT

 

THIS FIRST AMENDMENT TO MINING PRODUCTION WORK AGREEMENT (“First Amendment”) is
entered into as of Sept 23 2013, by and between COMPANIA MINERA PANGEA SA DE CV,
(“Contracting Party”), and EXPLORACIONES MINERAS DEL DESIERTO SA DE CV, a,
(“Contractor”).  In addition, MCEWEN MINING INC., a Colorado corporation,
(“McEwen”) is party to this First Amendment only for purposes of issuing shares
of its common stock to Contractor pursuant to the terms of this First Amendment.

 

RECITALS:

 

A.                                    Contracting Party and Contractor entered
into that certain Mining Production Work Agreement dated as of October 15, 2011
(“Agreement”) pertaining to the mineral production work to be completed by
Contractor at the project known as El Magistral (the “Project”).  Capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Contract.

 

B.                                    With the letter dated January 2, 2013,
Contracting Party and Contractor agreed to increase the price per tonne as
described in the letter (“Letter”), which is attached hereto as Exhibit A.

 

C.                                    Contracting Party and Contractor desire to
amend the Agreement on the terms and conditions of this First Amendment.

 

NOW THEREFORE, in consideration of the Recitals, which are incorporated in and
made a part of this First Amendment, and other good and valuable consideration,
the parties agree as follows:

 

1.                                      Increased Production Program.  For the
six (6) month period(the “Term”) beginning September, 1, 2013(the “effective
Date”) (unless earlier terminated under Paragraph 3 herein or extended by
written agreement), it is agreed that Contractor will increase the production
program of 30,000 tonnes per day to a maximum of 42,000 tons per day.  Beginning
on the Effective Date, the price per ton above 30,000 tonnes per day will be
paid for at a price of $1.50/ton.  If the production is less than 30,000 tons
for reasons attributable to Contractor, the price will be $1.45/ton.  In both
cases the price is plus adjustment for distances over 1,500 meters as stated in
the Agreement.  The maximum estimated production program will be integrated as
provided in the table attached hereto as Exhibit B.

 

2.                                      Payment Method for Increased Production
Program.  Of total monthly surplus tons over 30,000 tons per day 50% of the
payment due will be deferred until March 30, 2014 (with no payment of interest)
and the other 50% of payment due (before taking into account any applicable
taxes) will be paid by the issuance of shares of common stock of McEwen (the
“Shares”) to Contractor.  Contractor shall deliver a monthly statement of
production (“Production Statement”) to Contracting Party no later than five
business days after the last day

 

--------------------------------------------------------------------------------


 

of each month during the Term, which displays the total production for the
month, the applicable price per tonne, and the total amount owed to Contractor. 
Concurrent with the delivery of the Production Statement, Contractor must
deliver to Contracting Party and McEwen a Notice and Agreement of Share
Issuance, substantially in the form attached hereto as Exhibit C, specifying the
number of Shares owed to Contractor for the applicable month; as well, an
invoice for the 50% deferred payments (which for certainty, will include any
applicable taxes on the 100% of the funds due to Contractor). The deferred
payment shall be payable in full(with no interest) within thirty (30) days
following the end of the Term.  The Shares shall be issued to Contractor within
30 days of McEwen’s receipt of the Notice and Agreement of Share Issuance.  The
number of Shares to be issued in the applicable month will be determined by
dividing the dollar amount owed to Contractor that is to be paid in Shares by
the final closing price of McEwen’s common stock on the last of the month in
which the NYSE is open for business that corresponds to the month for which the
payment is due (“Share Price”).

 

3.                                      Maximum Shares Issued.  Notwithstanding
anything to contrary, the maximum number of Shares to be issued under this First
Amendment shall be 2,500,000 Shares.  This First Amendment shall automatically
terminate upon issuance of 2,500,000 Shares hereunder.

 

4.                                      Contractor Representations and
Warranties.  Contractor represents that the Shares are being acquired for
Contractor’s own account and for investment purposes only, and without the
intention of reselling or redistributing the same in violation of applicable
securities laws; Contractor has made no agreement with others regarding the
transfer, assignment or distribution of the Shares.

 

The Shares have not been and will not be registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”) and may not be offered or sold
(including hedging transactions involving such securities) in the United States
or to any U.S. Person (as defined in Rule 902 of Regulation S adopted under the
Securities Act), unless the securities are registered under the Securities Act
and all applicable state securities laws or an exemption from such registration
requirements is available.

 

No representation has been made by or on behalf of McEwen as to the applicable
minimum statutory hold period for the Shares.  McEwen is under no further
obligation to register the Shares or file a prospectus qualifying the
distribution of the Shares or to take any other action to allow Contractor to
sell the Shares.

 

Contractor understands that the certificates representing the Shares will bear a
legend substantially in the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY OTHER
FEDERAL, PROVINCIAL OR STATE SECURITIES LAWS.  THESE SECURITIES MAY BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) OUTSIDE THE UNITED STATES IN
COMPLIANCE WITH RULES 901 THROUGH 905 OF REGULATION S UNDER THE SECURITIES ACT,
(B) IN

 

2

--------------------------------------------------------------------------------


 

COMPLIANCE WITH RULE 144 OR 144A THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS, (C) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT, OR (D) IN ANOTHER TRANSACTION THAT DOES NOT REQUIRE REGISTRATION
UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER
HAS, PRIOR TO SUCH SALE, FURNISHED TO MCEWEN AN OPINION OF COUNSEL OR OTHER
EVIDENCE OF EXEMPTION, IN EITHER CASE REASONABLY SATISFACTORY TO MCEWEN. 
HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (“TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY ANY
CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON TSX.

 

McEwen agrees to use reasonable commercial efforts to assist Contractor in
obtaining the removal of the foregoing legends upon the expiry of the applicable
statutory holding periods.

 

The Shares are speculative in nature and there are risks associated with the
acquisition thereof, and Contractor has such knowledge, sophistication and
experience in business and financial matters as to be capable of evaluating the
merits and risks of its investment in the Shares, fully understands the
speculative nature of the Shares and is able to bear the economic risk of loss
of its entire investment.

 

Contractor has not received or been provided with a prospectus, offering
memorandum or any sales or advertising literature in connection with this First
Amendment or the acquisition of the Shares.  However, Contractor has had the
opportunity to review the periodic reports filed by McEwen with the U.S.
Securities and Exchange Commission (“SEC”), including its annual report on Form
10-K for the year ended December 31, 2012, its quarterly reports on Form 10-Q
for the quarters ended March 31 and June 30, 2013, its current reports on Form
8-K filed during 2013 and its proxy statement for the annual meeting of
shareholders for 2013 (the “Periodic Reports”).  Contractor’s decision to enter
into this First Amendment was not based upon, and Contractor has not relied
upon, any verbal or written representations concerning the Shares made by or on
behalf of McEwen other than the information contained in the Periodic Reports.

 

McEwen and its counsel are relying on the representations, warranties and
covenants of Contractor’s contained in this Paragraph of the First Amendment and
Contractor agrees to indemnify McEwen, and each of its directors, officers,
employees, agents and representatives against all losses, claims, costs,
expenses, damages or liabilities which any of them may suffer or incur as a
result of or arising from reliance thereon.

 

3

--------------------------------------------------------------------------------


 

Contractor hereby represents and warrants to, and covenants with, McEwen as
follows as at the date hereof:

 

(a)                                 Contractor is not a person in the United
States nor a U.S. Person (as defined in Rule 902(k) of Regulation S under the
Securities Act) and not purchasing the Shares on behalf of a person in the
United States or a U.S. Person;

 

(b)                                 Contractor has its head office in Mexico and
is organized under the laws of Mexico.

 

(c)                                  The Shares have not been offered to
Contractor in the United States and that this First Amendment and any subsequent
Notice and Agreement of Share Issuance has not been signed in the United States;

 

(d)                                 Contractor will not offer, sell or otherwise
dispose of the Shares in the United States or to a U.S. Person unless (A) such
offer, sale or disposition is made in accordance with an exemption from the
registration requirements under the Securities Act and the securities laws of
all applicable states of the United States or (B) the SEC has declared effective
a registration statement in respect of such securities.

 

Contractor acknowledges and agrees that McEwen and its agents and advisors may
each collect, use and disclose its name and other specified identifiable
information (“Information”), including the number of Shares distributed to
Contractor hereunder for purposes of meeting legal, regulatory and audit
requirements and as otherwise permitted or required by law or regulation. 
Contractor consents to the disclosure of that Information.  Such information is
being collected for the purposes of completing the distribution of the Shares to
Contractor which includes, without limitation, determining the eligibility of
Contractor to receive the Shares under applicable securities laws, preparing and
registering certificates representing the Shares to be issued hereunder and
completing filings required under applicable securities laws and/or securities
regulatory authorities.  Contractor hereby consents to the collection, use and
disclosure of such Information.

 

By receiving the Shares, Contractor acknowledges (a) that Information concerning
Contractor will be disclosed to the relevant Canadian securities regulatory
authorities, including the Ontario Securities Commission (the “OSC”), and may
become available to the public in accordance with the requirements of applicable
securities and freedom of information laws and Contractor consents to the
disclosure of the Information; (b) the Information is being collected indirectly
by the applicable Canadian securities regulatory authority under the authority
granted to it in securities legislation; and (c) the Information is being
collected for the purposes of the administration and enforcement of the
applicable Canadian securities legislation; by receiving the Shares, Contractor
shall be deemed to have authorized such indirect collection of information by
the relevant Canadian securities regulatory authorities.  Questions about such
indirect collection of Information by the OSC should be directed to the
Administrative Assistant to the Director of Corporate Finance, OSC, Suite 1903,
Box 55, 20 Queen Street West, Toronto, Ontario M5H 3S8 or to the following
telephone number (416) 593-8086.

 

4

--------------------------------------------------------------------------------


 

5.                                      Governing Law.  This First Amendment
shall be construed, interpreted and enforced in accordance with, and the
respective rights and obligations of the parties shall be governed by United
States law.

 

6.                                      Notices.  All notices or other
communications required or permitted to be given under this First Amendment
shall be sufficiently given if in writing and personally delivered, delivered by
recognized courier service (such as Federal Express) or certified United States
Mail, return receipt requested, or sent by e-mail transmission to the
appropriate address set forth below.

 

If to McEwen:

 

McEwen Mining Inc.

181 Bay Street, Suite 4750

Box 792

Toronto, Ontario M5J 2T3

CANADA

Attention:  Nils Engelstad

nils@mcewenmining.com

 

If to Contracting Party:

 

Blvd. Antonio Rosales 855 Ote Altos 12

Col. Morelos

C.P. 81460

Guamuchil, Sinaloa, Mexico

 

If to Contractor:

 

Del cobre No. 95

Col. Parque Industrial

C.P. 83299

Hermosillo, Sonora, Mexico

 

7.                                      Survival and Ratification.  The
Agreement and the Letter shall remain in full force and effect, fully binding on
Contracting Party and Contractor and unmodified except as expressly provided
herein.  The Agreement, as amended hereby, is hereby ratified and confirmed by
Contracting Party and Contractor.

 

8.                                      Counterparts; Electronic Delivery.  This
First Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of such counterparts shall together constitute one
and the same document.  Delivery of an executed counterpart of this First

 

5

--------------------------------------------------------------------------------


 

Amendment by facsimile, e-mail or by other electronic means shall be equally as
effective as delivery of a manually executed counterpart of this First
Amendment.

 

SIGNATURES ON THE FOLLOWING PAGE

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this First Amendment to be
effective as of the date first above written.

 

 

CONTRACTOR:

 

 

/s/ Euridice Gonzalez

 

 

 

Euridice Gonzalez

 

Legal Representative

 

Compania Minera Pangea S.A. de C.V.

 

 

 

 

 

CONTRACTING PARTY:

 

 

 

 

 

/s/ Samuel Fraijo Flores

 

 

 

Samuel Fraijo Flores

 

Legal Representative

 

Exploaciones del Desierto S.A de C.V.

 

 

 

 

 

MCEWEN:

 

MCEWEN MINING INC.,

 

a Colorado corporation

 

 

 

 

 

/s/ William A. Faust

 

 

 

COO. William A. Faust

 

McEwen Mining

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

TO FIRST AMENDMENT TO

MINING PRODUCTION WORK AGREEMENT

 

See attached Letter.

 

8

--------------------------------------------------------------------------------

 

2 de Enero 2013

 

Ing. Samuel Fraijo,

 

Espero que haya tenido una buena Navidad junto con su familia y amigos.

 

Recibí su carta del 4 de Diciembre del año en curso con sus propuestas de nuevos
precios de minado . Entiendo que tanto sus costos como los nuestros están
subiendo y que tenemos que alcanzar un acuerdo que sea benéfico para ambas
empresas. EMD es el contratista más importante para Magistral y representa el
60% de los costos de nuestra operación durante 2012.

 

Como usted tiene conocimiento, el 2012 fue el primer año del contrato entre EMD
y CMP. La tabla que sigue muestra las metas en términos de producción.

 

 

 

Year 1

 

Year 2

 

LEACH

 

 

 

 

 

Sagrado Corazon

 

220,000

 

220,000

 

Lupita

 

577,000

 

577,000

 

Samaniego

 

 

 

 

 

Total

 

797,000

 

797,000

 

 

 

 

 

 

 

WASTE

 

 

 

 

 

Sagrado Corazon

 

506,000

 

506,000

 

Lupita

 

3,000,400

 

3,000,400

 

Samaniego

 

5,806,667

 

5,806,667

 

Total

 

9,313,067

 

9,313,067

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

Sagrado Corazon

 

726,000

 

726,000

 

Lupita

 

3,577,400

 

3,577,400

 

Samaniego

 

5,806,667

 

5,806,667

 

Total

 

10,110,067

 

10,110,067

 

 

Es importante notar que la meta de 10.1 millones de toneladas no se logró y que
terminaremos el año con un total de 9.0, es decir, con un déficit del 10%.
Esperamos que en el 2013 podamos incrementar las toneladas para eliminar este
déficit. Lo anterior se basa en los 10.1 millones de toneladas estipuladas por
contrato en el segundo año de operaciones ya que para continuar el desarrollo de
Magistral necesitamos minar alrededor 12.2 millón de toneladas.

 

Además de lo anterior, uno de los temas durante del año fue la baja
disponibilidad de equipos basado en el 90% estipulado por contrato. Como tu
sabes, en el 2012 no aplicamos ninguna penalización por baja disponibilidad,
pero de acuerdo al contrato este concepto está pendiente de cubrir por su parte.

 

9

--------------------------------------------------------------------------------

 

La siguiente tabla muestra los resultados por el segundo mitad de 2012:

 

 

 

PORCENTAJE DE DISPONIVILIDAD

 

EQUIPO

 

JUNIO

 

JUUO

 

AGOSTO

 

SEPTIEMBRE

 

OCTUBRE

 

NOVIENBRE

 

CARGADORES

 

38.16

 

67.2

 

68.75

 

71.6

 

60.59

 

63.78

 

CAMIONES

 

75.37

 

70.24

 

65.31

 

60.00

 

84.02

 

78.86

 

ROTARIAS

 

71.08

 

49.12

 

48.15

 

46.94

 

46.27

 

67.23

 

EQIPO.AUX.

 

57.93

 

52.21

 

50.08

 

50.55

 

63.11

 

53.32

 

 

Los datos que se tomaron para la fabricación de esta tabla son de equipo que
habitualmente se está trabajando, dejando fuera equipo que esta en mina pero que
nunca a trabajado, a continuación se nombran los criterios tomados por familia
de equipo.

 

Cargadores.- Se tomaron los siguientes equipos (992 #204, 988F y 988H).

 

Camiones.- Se toman los (4) terex 100, los(2) 773, y (3)740, a partir de que
estos llegaron.

 

Rotarias.- en la tabla entran DM45,DM30,780 y 720.

 

Equipo Auxiliar.- 3 tractores D8, 1 tractor D9, 2 tractores D6,
2motoniveladoras, 2 pipas de agua, excavadora.

 

La baja disponibilidad fue el elemento más significativo para el fracaso en
alcanzar la meta de producción en 2012. Pangea necesita alcanzar sus metas de
2013 y para eso es indispensable que haya una mejoría en la disponibilidad y un
reconocimiento de su parte que el mantenimiento de los equipos deben mejorar,
así mismo queremos contar con la certeza de que su almacén cuenta con las
refacciones y partes importantes para mantenimiento preventivo y correctivo.

 

También que las requisiciones de partes tengan un tiempo de respuesta razonable
y que nuestro personal gerencial pueda autorizar la compra de partes cuando
éstas sean urgentes y no sea necesario esperar a su autorización para proceder a
la compra. Nosotros podemos comprar las partes y podemos pasarle a usted los
costos sin cargo de administración. Sabemos por la experiencia en este año que
los tiempos de respuesta de compra de partes ha sido lenta en más de muchas
ocasiones. He podido notar que muchos de los equipos importantes no cuenta con
un buen mantenimiento preventivo, ya que si bien en apariencia es equipo nuevo,
tiene muchas horas de trabajo como ha sido el caso de los cargadores. Pienso que
puede mejorar la inversión de mantenimiento si reemplaza el equipo con muchas
horas de trabajo por equipo en mejores condiciones.

 

Por otro lado si hay equipos nuevos o semi-nuevos como los camiones, considero
que es posible para EMD alcanzar mejor disponibilidad sin inversiones grandes en
más mantenimiento.

 

Por estas razones estamos proponiendo tres casos de mejora de precios por 2013
que refleje el nivel de desempeño de EMD.

 

Por la producción de la mina la propuesta es la siguiente:

 

Caso 1: Si la disponibilidad de los equipos es un mínimo de 90% o el promedio de
producción total de la mina diario es un mínimo de 33,000 toneladas por día.

 

Caso2: Si la disponibilidad de los equipos está entre 60% y 90% o el promedio de
producción total de la mina diario es un mínimo de 30,000 toneladas por día.

 

10

--------------------------------------------------------------------------------

 

Case 3: Si la disponibilidad es menor a 60% o el promedio de producción diario
es menor a 28,000 toneladas por día.

 

La siguiente tabla muestra los precios () a pagar cada dos semanas basado en los
cálculos por el mismo periodo:

 

 

 

Mineral y Esteril

 

Relleno Vegetal, Jales

 

Concepto

 

Actual -2012

 

Caso 1- 2013

 

Caso 2 - 2013

 

Caso 3 - 2013

 

Actual -2012

 

2013

 

Disponibilidad

 

 

 

>=90%

 

>=60%

 

<60%

 

 

 

 

 

Tonelada por día de mina

 

 

 

>32,000

 

>30,000

 

>28,000

 

 

 

 

 

Perforación

 

$

0.22

 

$

0.24

 

$

0.230

 

$

0.225

 

 

 

 

 

Carga

 

$

0.30

 

$

0.32

 

$

0.315

 

$

0.310

 

$

0.25

 

$

0.26

 

Acarreo(hasta 1,500 mts)

 

$

0.70

 

$

0.74

 

$

0.735

 

$

0.730

 

$

0.70

 

$

0.73

 

Equipo Auxiliar

 

$

0.18

 

$

0.20

 

$

0.190

 

$

0.185

 

$

0.18

 

$

0.19

 

Total

 

$

1.40

 

$

1.50

 

$

1.470

 

$

1.450

 

$

1.13

 

$

1.18

 

% Incremento

 

 

 

7.1

%

5.0

%

3.6

%

 

 

4.4

%

 

Para la producción de trituración la propuesta es la siguiente:

 

Caso 1: Si la disponibilidad de los equipos es un mínimo de 90% o el promedio de
producción total de trituración diario es un mínimo de 3,400 toneladas por día.

 

Caso2: Si la disponibilidad de los equipos es entre 60% y 90% o el promedio de
producción total de trituración diario es un mínimo de 3,000 toneladas por día.

 

Case 3: Si la disponibilidad es menos del 60% o el promedio de producción
trituración diario es un mínimo de 2,800 toneladas por día.

 

La siguiente tabla muestra los precios a pagar cada dos semanas basados en los
cálculos por el mismo periodo:

 

Concepto

 

Actual -2012

 

Caso 1 - 2013

 

Caso 2 - 2013

 

Caso 3 - 2013

 

Disponibilidad

 

 

 

>=90%

 

>=60%

 

<60%

 

Tonelada por día a quebadora

 

 

 

>3,400

 

>3,000

 

>2,800

 

Alimentación

 

$

0.25

 

$

0.27

 

$

0.265

 

$

0.260

 

Carga de Mineral

 

$

0.25

 

$

0.27

 

$

0.265

 

$

0.260

 

Acarreo de Mineral

 

$

0.60

 

$

0.64

 

$

0.630

 

$

0.620

 

Extedido y Ripeado

 

$

0.25

 

$

0.27

 

$

0.260

 

$

0.260

 

Equipo Auxiliar

 

$

0.05

 

$

0.05

 

$

0.050

 

$

0.050

 

Total

 

$

1.40

 

$

1.50

 

$

1.470

 

$

1.450

 

% Incremento

 

 

 

7.1

%

5.0

%

3.6

%

 

11

--------------------------------------------------------------------------------

 

En todos casos será un cálculo por separado cada 2 semanas que corresponda con
las fechas que están publicados por CMP por las semanas en 2013, estamos
proponiendo a esperar un mes o hasta 4 de Febrero a aplicar los nuevos precios
en las tablas anteriores para cubrir la penalización por baja disponibilidad en
2012.

 

Por fin para tener más certeza en nuestros costos estamos proponiendo que el
único ajuste de los costos de EMD será en enero con una nueva tabla de precios
por tonelada.

 

Esperamos un prospero año Nuevo 2013 para ambas empresas y la disponibilidad de
incrementar nuestra relación mercantil con el desarrollo del proyecto El Gallo
fase 2.

 

 

/s/ William A. Faust

 

 

William A. Faust

 

 

COO - McEwen Mining

 

 

/s/ Euridice Gonzalez

 

/s/ Samuel Fraijo Flores

Euridice Gonzalez

 

Samuel Fraijo Flores

Representante LegaI

Representante legal

Compañía Minera Pangea S.A. de C.V.

Exploraciones Mineras

 

del Desierto S.A. de C.V.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

TO FIRST AMENDMENT TO

MINING PRODUCTION WORK AGREEMENT

 

Month

 

Tonnes

 

Tons with
payment
deferred until
March 30,
2014

 

Tons paid in
shares

 

September 2013

 

360,000

 

180,000

 

180,000

 

October 2013

 

360,000

 

180,000

 

180,000

 

November 2013

 

360,000

 

180,000

 

180,000

 

December 2013

 

360,000

 

180,000

 

180,000

 

January 2014

 

360,000

 

180,000

 

180,000

 

February 2014

 

360,000

 

180,000

 

180,000

 

Total

 

2,160,000

 

1,080,000

 

1,080,000

 

USD/Ton

 

$

1.50

 

$

1.50

 

$

1.50

 

Amount

 

$

3,240,000.00

 

$

1,620,000.00

 

$

1,620,000.00

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT C

TO FIRST AMENDMENT TO

MINING PRODUCTION WORK AGREEMENT

 

NOTICE AND AGREEMENT OF SHARE ISSUANCE

 

Contractor hereby provides notice of its request for issuance of Shares under
the First Amendment to Mining Production Agreement dated August     , 2013 (the
“First Amendment”) for the month of                         , 2013 as to
                       shares of common stock of McEwen Mining Inc. (“Shares”),
which has been calculated as follows:

 

$

/

 $

=

 

   Dollar Amount owed

 

 Share Price

 

 # of Shares

 

Contractor understand that no Shares will be issued unless and until, in the
opinion of McEwen Mining Inc. (“McEwen”), any applicable registration
requirements of the Securities Act of 1933, as amended (the “Act”), and any
applicable listing requirements of any securities exchange on which stock of the
same class is then listed, and any other requirements of law or any regulatory
bodies having jurisdiction over such issuance and delivery, shall have been
fully complied with and approvals received.  Contractor hereby represents and
warrants that all representations and warranties made in the First Amendment are
true and correct as of the date set forth below.  Contractor further represents
that the Share Price listed above equals the final closing price of shares of
McEwen common stock (MUX) on the last business day of the month that corresponds
to this Notice and Agreement of Share Issuance.

 

CONTRACTOR:

 

 

 

COMPANIA MINERA PANGEA SA DE CV,

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

14

--------------------------------------------------------------------------------
